Citation Nr: 0213968	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-01 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD and assigned a 10 percent rating, effective from 
February 2000.  

In September 2000, the veteran testified at an RO hearing.  A 
copy of the hearing transcript has been associated with the 
claims file.

A review of the claims file shows that in a rating decision 
issued in October 1999, the RO denied service connection for 
left varicocele as not well grounded.  During the pendency of 
the veteran's appeal but after the case was forwarded to the 
Board, the Veterans Claims Assistance of Act of 2000 (VCAA) 
became law.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA may, 
on its own motion, readjudicate a claim denied as not well 
grounded during the period beginning on July 14, 1999, and 
ending on the date of the enactment of the Act (November 9, 
2000).  Thus, this issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran's PTSD is productive of occupational and 
social impairment due to mild or transient symptoms such as 
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory impairment; it is not manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; and impaired 
abstract thinking.


CONCLUSION OF LAW

The schedular criteria for an initial rating of 30 percent, 
and no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-
4.14, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that his service-
connected PTSD is more severe than the assigned disability 
rating suggests.

Factual Background

The veteran's service personnel and medical records show that 
he was in the Marines and that he sustained a gunshot wound 
to his left shoulder on March 12, 1966 while serving in the 
Republic of Vietnam, for which he was awarded a Purple Heart.  
His December 1966 separation examination revealed normal, 
psychiatric clinical findings.

At a March 2000 VA PTSD examination, the veteran reported 
that he served in combat with the Marines in Vietnam from 
1965 to 1966.  He was shot in the back while assisting a 
wounded American soldier, when he placed his own body between 
the soldier and the machine gun firing at them.  After 
discharge, he worked at various jobs including as a grocery 
store clerk, railroad worker, Sheriff's department worker and 
construction worker until 1986.  In 1986, he began working at 
the Post Office, where he is still working.  The veteran 
reported having problems at work with irritability and 
handling pressure.  He indicated that his psychotropic 
medications impaired his concentration, making sorting mail 
difficult.  The veteran indicated that he began having 
psychiatric problems in 1966 but that he had never been 
hospitalized for such problems.  He stated that he used 
alcohol to help him sleep, without it he was unable to sleep 
for more than an hour at a time.  

On mental examination, the veteran was dressed appropriately 
and well groomed.  His affect appeared appropriate and was 
not liable.  No unusual behaviors were noted and rapport was 
easily established.  He was oriented to person, place, time 
and situation.  Attention and concentration skills were 
intact.  His abstraction abilities were not impaired.  
Thought processes were not reflective of loose associations, 
perseverations, neologisms, tangential or circumstantial 
thinking, confusion, or echolalia.  His speech was within 
normal limits, relevant and coherent.  He denied 
hallucinatory experiences.  No delusions were present.  His 
judgment was grossly intact.  But there was some impairment 
in memory functions, as the veteran was unable to recall one 
of three unrelated words after a period of five minutes.  The 
examiner estimated that the veteran was functioning in the 
average range of intellectual functioning.  Mood was anxious.  
Signs of anxiety included his report of shaking all the time 
and gastrointestinal problems.  The veteran reported 
vegetative signs of depression including difficulty sleeping, 
poor appetite, low motivation, fatigue, and general anhedonia 
with periods of depression lasting more than two weeks.  He 
also indicated significant sleep disruption by nightmares of 
traumatic experiences, which allowed him to get about two 
hours of sleep nightly when he did not drink alcohol.  The 
veteran stated that his daily thoughts are often interrupted 
by thoughts of unpleasant experiences and that he avoided 
things that might remind him of traumatic events (such as war 
movies and helicopters).  He reported a history of suicide 
attempts, one following his first divorce.  The veteran is on 
his third marriage; the first two both lasted less than a 
year and ended in divorce.  The examiner stated that the 
veteran was not in treatment and showed good insight.  The 
diagnoses included PTSD and major depressive disorder, 
recurrent, mild.  Although the veteran appears to be able to 
relate to others in a work setting, he was having difficulty 
sustaining the attention needed to do repetitive tasks as 
evidence by problems with sorting mail.  The examiner also 
stated that the veteran was having problems tolerating the 
stressors and pressure associated with day-to-day work 
activities.  Prognosis was judged to be guarded for a 
favorable response to treatment within the next 6 to 12 
months.  A Global Assessment of Functioning (GAF) score of 58 
was assigned.

In an August rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating, 
effective from February 11, 2000.

In February 2001, the RO received VA outpatient treatment 
records dated from January 2000 to June 2001 show treatment 
for PTSD and depression.  At a January 2000 visit, the 
veteran's eye contact was fair; his affect sad; and his mood 
depressed.  He was tearful during interaction and stated that 
he had a decreased energy level but that his appetite had 
increased along with his weight.  The veteran admitted to 
keeping his feelings to himself because he felt no one cared.  
He stated that his supervisor rides him and tries to push his 
buttons and makes him angry.  The veteran said that his wife 
told him that he was hollering in his sleep about killing.  
He admitted to questioning his reason for living, but denied 
having a plan or intent to hurt himself or others.  On 
examination, the veteran's appearance was neat and orderly.  
His thought processes were intact and he was able to 
verbalize his thoughts and feelings.  The assessment was 
alteration in mood characterized by depression and increased 
anxiety, job-related stress, sexual dysfunction, and 
alteration in sleep patterns (nightmares).  Later that month, 
the veteran complained of nervousness with trembling of his 
hands after taking his medications.  In February 2000, the 
veteran continued to complain of nightmares.  He denied 
homicidal thoughts.  The veteran admitted to fleeting 
suicidal thoughts, but denied any plan or intent to act on 
those thoughts.  He indicated that his medications affected 
his ability to focus his attention adequately while working 
and, though it was helping him sleep, it made him feel dull 
during the day.  The assessment was alteration in mood 
characterized by increased lethargy and difficulty getting 
started in the morning on his medication and continuing 
sexual dysfunction.  His medication was adjusted and he was 
assigned a GAF score of 50.  In June 2000, the veteran 
complained that his medication was making him restless and 
that he was feeling pressure on his job.  His medication was 
adjusted and he was assigned a GAF score of 55.  In October 
2000, the veteran's wife called and said that the veteran was 
doing better in complying with his medication regime but that 
he continued to have difficulty sleeping.  The veteran 
complained that his medication made him sleepy and he had to 
work.

At a September 2000 RO hearing, the veteran testified that he 
was having sleep difficulties and crying and that his wife 
said that he cried and whimpered or hollered in his sleep to 
watch out for that or whatever.  He indicated that he had 
flashbacks if a helicopter flew over and thought about boys 
dying in his arms, which was accompanied by guilt feelings.  
He stated that a VA psychiatrist prescribed medication for 
his PTSD.  But the veteran said that he had not been back to 
see the VA psychiatrist since his heart attack because did 
not trust him.  He was now getting medication from his 
private doctor, D. T. Woodling, M.D.  The veteran reported 
that he had no friends, just acquaintances, and that he did 
not want to get close to people.  He indicated that he and 
his wife might go out to Cracker Barrel or the like to eat or 
to Wal-Mart.  The veteran declined another examination 
because he did not like being around veterans.  The hearing 
examiner indicated that he would obtain private treatment 
records from Dr. Woodling and recent VA outpatient treatment 
records.

The RO received private treatment records from Dr. Woodling 
in September 2001 covering the period from January to 
September 2001.  Records dated in February and June 2001 show 
that the veteran was depressed because he was not able to do 
what he used to do and Prozac was prescribed. 

Analysis

As noted above, during the pendency of the appeal, the VCAA 
became effective.  This liberalizing legislation is 
applicable to the veteran's increased rating claim.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA will notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  VA has also revised the provisions of 38 C.F.R. § 
3.159 in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a), which is effective August 29, 2001.  VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claim have 
been properly developed as service, non-VA and VA outpatient 
treatment records, a transcript of the September 2000 RO 
hearing, and a VA examination report have been associated 
with the file.  Moreover, the Board notes that the veteran 
declined another examination, when the hearing officer asked 
him if he wanted another one.  In a September 2000 statement 
of the case (SOC) and subsequent supplement statements of the 
case (SSOCs), the RO advised the veteran of what must be 
shown for a higher rating.  In a March 2000 letter, the RO 
informed the veteran of what VA would do and asked the 
veteran to furnish treatment records from health care 
providers who had treated him for his psychiatric disorder.  
The veteran did not reply.  Later, at a September 2000 
hearing, the hearing officer told the veteran that VA would 
obtain certain private and VA treatment records and the 
veteran signed an authorization for release of such 
information.  In a June 2002 letter, the RO informed that 
veteran that his case was being sent to the Board and that, 
if he had any more evidence in support of his claim, he 
should submit it directly to the Board and that he could 
request another hearing.  Although the veteran did not reply, 
his representative presented additional argument in support 
of his claim in June 2002.  Thus, the Board is satisfied that 
all relevant facts have been properly developed, to the 
extent possible, and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5103A (West Supp. 2002).  In this connection, 
the Board finds that the VA examination report and non-VA and 
VA treatment records, which evaluate the status of the 
veteran's health, are adequate for determining whether a 
higher rating is warranted, particularly in light of the 
veteran's failure to respond to the RO's June 2002 letter.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West Supp. 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing a higher rating.  He was, 
by information letters, a rating decision, hearing officer 
statements, an SOC and SSOCs, advised of the evidence 
considered in connection with his appeal and the claim on the 
merits was discussed on the merits.  All of the relevant 
evidence has been considered.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Since the present appeal also arises from an initial 
rating decision which established service connection and 
assigned the initial disability rating, it is not the present 
level of that disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2001).

The veteran's disability has been evaluated under the 
provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 
10 percent rating is warranted for PTSD manifested by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  A 
rating of 30 percent is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, and recent 
events).  A 50 percent evaluation is assigned if there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

The Board notes that the medical evidence demonstrates that 
the veteran's PTSD is manifested primarily by symptoms of 
sleep difficulties, diminished interest, diminished energy, 
depression, irritability and suspiciousness and results in 
some impairment of social and occupational functioning.

In reviewing the medical evidence, the Board observes that 
the March 2000 VA psychiatrist reported that the veteran was 
anxious and had reported vegetative signs of depression 
including difficulty sleeping, poor appetite, low motivation, 
fatigue, and general anhedonia with periods of depression 
lasting more than two weeks.  He also indicated significant 
sleep disruption by nightmares of traumatic experiences, 
which allowed him to get about two hours of sleep nightly 
when he did not drink alcohol.  There was some impairment in 
memory functions.  But the veteran's thought processes were 
clear and coherent and his insight and judgment were grossly 
intact.  He was found to be oriented and alert, there is no 
evidence of record that the veteran is unable to perform 
routine activities such as self-care, nor is there any 
indication that he is unable to accomplish necessary tasks.  
The impression at the March 2000 examination was PTSD with a 
GAF score of 58.  Outpatient treatment records showed GAF 
scores ranging from 50 to 58.  A GAF score of 51 to 60 
equates with moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  It 
is the Board's judgment that the evidence indicates that the 
veteran's current PTSD is productive of symptomatology that 
more nearly approximates occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Accordingly, an initial rating of 30 percent is 
warranted under the applicable rating criteria.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2001).

A 50 percent rating is not warranted as the medical evidence 
overall does not show that the veteran's PTSD is productive 
of occupational and social impairment with reduced 
reliability and productivity.  In support of this conclusion, 
the Board notes that there is no medical evidence of 
impairment in thought processes or communication, difficulty 
in understanding complex commands, impaired judgment, 
persistent delusions or hallucinations, inability to perform 
activities of daily living, panic attacks more than once a 
week, flattened affect or disorientation to time or place.  
The psychiatrist who performed the March 2000 VA examination 
reported that the veteran was having no delusions, 
hallucinations or suicidal thoughts at that time.  On 
examination, the veteran was able to establish rapport and 
was oriented and alert.  His attention and concentration 
skills were intact and his judgment and insight were not 
impaired.  The veteran's speech was clear and coherent with 
no blocking, no flight of ideas and no loosening of 
associations.  As such, the evidence when considered in its 
totality does not present a picture of impairment for a 50 
percent rating as contemplated by the rating criteria.  There 
is no evidence that the veteran's PTSD has been more severe 
than the extent of disability contemplated in a 30 percent 
evaluation at any time during the period of this initial 
evaluation.  Fenderson, 12 Vet. App. 119.  Thus, the 
preponderance of the evidence is against the assignment of a 
rating in excess of 30 percent for the veteran's PTSD from 
February 2000.  Consequently, the Board finds an initial 30 
percent rating, and no more, is warranted.  See 38 C.F.R. 
§4.130, Diagnostic Code 9411 (2001).

In reaching this decision the Board considered the issue of 
whether the veteran's PTSD standing alone presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2001); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Although the veteran continues to receive medication 
for his PTSD which may affect his concentration, no evidence 
has been presented showing that the veteran has required 
hospitalization due to his PTSD as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.



ORDER

A higher initial rating of 30 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

